Motion by respondent in disciplinary proceedings to confirm the report and recommendation of an official referee that charges against respondent, presented to this court October 20, 1941, by the grand jury for the January, 1941, term of the County Court of Richmond County, and the members thereof, as such grand jurors, and as individuals and as taxpayers, be dismissed. Motion granted, report of official referee confirmed, and charges dismissed. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.